OPINION
By BARTLETT. J.
THE ORDER OF THE BOARD OF LIQUOR CONTROL (REVOKING THE D-l and D-2 PERMIT OF APPELLANT), IS REVERSED, AND THIS CAUSE REMANDED FOR FURTHER HEARING BY SAID BOARD.
This is an appeal from the order of the Board of Liquor Control under §119.12 R. C., revoking appellants D-l and D-2 permits, based on the alleged possession of whiskey on the permit premises without a proper permit therefor.
The court does not consider a mere affidavit as to the chemical analysis of the specimen submitted, reliable proof in support of the order of the Board, and especially since the affiant is only identified as “Howard C. Prisk, Chief Chemist,” with no proof as to his qualifications as such, also the raid was on February 17, 1956 and the affidavit snows the specimen was received March 19, 1956, but the officer failed to testify as to what became of the specimen after the raid.
Consequently, this court fails to find the order of the Board is supported by reliable, probative and substantial evidence; and, therefore, reverses said order, and remands said cause to said Board for further hearing.